Oct 07 2013, 6:01 am


FOR PUBLICATION


ATTORNEY FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

LYLE R. HARDMAN                               MICHAEL RILEY
Hunt Suedhoff Kalamaros, LLP                  Rensselaer, Indiana
South Bend, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

THE ESTATE OF RICHARD A. MAYER, and           )
SPANGLER, JENNINGS & DOUGHERTY,               )
                                              )
      Appellants-Defendants.                  )
                                              )
             vs.                              )       No. 37A03-1207-PL-323
                                              )
LAX, INC., and DAVID LASCO,                   )
                                              )
      Appellees-Plaintiffs.                   )


                     APPEAL FROM THE JASPER CIRCUIT COURT
                          The Honorable John D. Potter, Judge
                            Cause No. 37C01-0704-PL-168



                                    October 7, 2013


                              OPINION - FOR PUBLICATION


BARNES, Judge
                                   Case Summary

      The Estate of Richard Mayer (“the Estate”) and the law firm of Spangler, Jennings

& Dougherty, P.C. (“Spangler Jennings”) appeal the trial court’s denial of their motion

for summary judgment against Lax, Inc., and David Lasco. We affirm in part, reverse in

part, and remand.

                                        Issues

      The dispositive issues we address are:

             I.     whether statements made by Mayer in counterclaims
                    filed against Lax and Lasco were absolutely privileged
                    and thus cannot support Lax and Lasco’s claims for
                    defamation, abuse of process, malicious prosecution,
                    negligent supervision and/or retention, tortious
                    interference with a business relationship, and tortious
                    interference with a contract;

             II.    whether Lax and Lasco’s claim against Spangler
                    Jennings for malicious prosecution survives Mayer’s
                    death;

             III.   whether there are any genuine issues of material fact
                    precluding summary judgment in favor of the Estate
                    and Spangler Jennings on Lax and Lasco’s abuse of
                    process claim; and

             IV.    whether Lax and Lasco may seek punitive damages
                    against the Estate and/or Spangler Jennings.

                                         Facts

      This case has its origins in litigation and construction disputes from the 1990s.

Lasco is the principal owner of Lax, which specializes in real estate development in

northern Indiana. Lax hired a company called J. Metro Excavating (“JME”) to perform

                                           2
work on a project, but JME walked off the job in 1998 without completing its work.

Litigation ensued; Lax sued JME for breach of contract and intentional interference with

a prospective economic advantage, while JME filed a counterclaim alleging breach of

contract and fraud by Lax (“the first lawsuit”). On April 26, 2004, a jury returned a

verdict of $667,041 in favor of Lax on its complaint and a verdict of $47,198 in favor of

JME on its counterclaim. JME initiated an appeal from this judgment but did not pursue

it, and the appeal was dismissed.

        Lax and Lasco subsequently began proceedings supplemental to recover its net

judgment against JME, but discovered that JME’s assets had previously been entirely

transferred to a new entity, Metro Excavating Corporation (“MEC”), which was owned

by the sons of the JME owner. On October 22, 2004, Lax and Lasco sued JME and MEC

and the owners of those companies, alleging that they had committed fraud and violations

of Indiana’s RICO and Bulk Sales Acts, and that MEC was a mere instrumentality of

JME (“the second lawsuit”). On December 29, 2004, Mayer prepared and filed an

answer on behalf of JME and MEC.1 Mayer was an attorney and shareholder in Spangler

Jennings. The answer included a counterclaim against Lax and Lasco, which stated:

                1.     The plaintiff, David Lasco, hereinafter referred to as
                the “counterdefendant” on behalf of himself and Lasco [sic],
                Inc., and his other entities and partners entered into and
                developed a scheme, plan and conspiracy to default [sic] the
                defendant. The counterdefendants solicited the aid of his
                engineer, lawyers, and other individuals to perpetrate a fault
                [sic] upon the Court, a jury, and the defendant with the
1
  There is no designated evidence in the record that anyone besides Mayer worked in preparing and filing
this counterclaim.
                                                   3
              specific intent of extracting monetary compensation from the
              defendant.

              2.     Counterdefendant, through his conduct and the
              conduct of co-conspirators perpetrated a series of transactions
              that violated the Indiana Law Act, including the Indiana
              RICO Act.

              3.     The counterdefendant with the aid of others developed
              a pattern of action during the trial of Lax, Inc. against J.
              Metro Excavating, Inc. so as to falsely present evidence and
              testimony that work on the Double Tree site, which was the
              subject matter of the litigation, was performed in accordance
              with a 1996 grading plan when in fact the counterdefendants
              and co-conspirators knew that the work was done in
              accordance with a new plan that included work not agreed
              upon by J. Metro Excavating, Inc. This fraudulent scheme
              and practice was perpetrated for the sole purpose of obtaining
              a judgment against J. Metro Excavating, Inc., which was
              predicated upon fraud, perjury, false testimony and false
              facts.

App. pp. 616-17. The counterclaim sought compensatory and punitive damages against

Lax and Lasco. On August 5, 2005, the trial court dismissed this counterclaim under

Indiana Trial Rule 12(B)(6) on the basis that it was “an impermissible collateral attack

upon the judgment of the Lake Superior Court in a different action pending between the

parties.” Id. at 619.

       On August 17, 2005, Mayer filed an amended counterclaim on behalf of JME and

MEC, which stated:

              1.     That the Plaintiff, David Lasco, hereinafter referred to
              as “Counter Defendant” for a period of some years to the
              present, engaged in the development and execution of a
              scheme, plan and conspiracy to commit, and to conspire to


                                            4
             commit, aid and abet in bribery, perjury, obstruction of
             justice, intimidation, and business corruption and influence.

             2.     That Counter Defendant did attempt and/or did
             develop a pattern of racketeering activities for the purposes of
             perpetrating bribery, perjury, false testimony, intimidation,
             obstruction of justice, and business corruption upon third
             parties, including J. Metro Excavating, Inc.

             3.     That Counter Defendant, through a scheme of
             enterprises, including corporations, partnerships, and limited
             partnerships, attempted and/or created a pattern of
             racketeering activity by acquiring or maintaining either
             directly or indirectly an interest or control in such enterprises.

             4.    That Counter Defendant employed or associated with
             such enterprises knowingly or intentionally conducted or
             otherwise participated in activities which the enterprise
             developed in a pattern of racketeering activities.

             5.     That Counter Defendant knowingly or intentionally
             received proceeds directly or indirectly derived from a pattern
             of racketeering activities and used or invested those proceeds
             in properties acquired by Counter Defendant or established
             and operated enterprises acquired by Counter Defendant.

             6.      That Counter Defendant abused the judicial process
             and laws of Indiana in the promoting of his enterprises and
             activities. Through intimidation, bribery, false statements,
             perjury, and treats [sic], Counter Defendant committed harm
             and damage to third parties, including the Counter Claimant.

             7.     That Lasco, [sic] Inc., Counter Defendant, was just one
             of the enterprises developed and used by David Lasco for the
             promotion of his racketeering and wrongful activities, in
             violation of Indiana law and the Indiana RICO act.

Id. at 621-22. Again, this counterclaim sought compensatory and punitive damages

against Lax and Lasco.


                                             5
      On May 18, 2006, the trial court granted Lax and Lasco’s summary judgment

motion with respect to the amended counterclaim, concluding that it was barred by res

judicata because its arguments could have been raised and litigated in the prior lawsuit.

The trial court also found there was no evidence of any recoverable damages as a result

of any alleged racketeering activity by Lax and Lasco. There was no appeal from this

ruling. Lax and Lasco’s claims against JME and MEC remained pending until April

2008, when the case was settled. On January 7, 2009, upon Lax and Lasco’s motion, the

trial court ordered both the original and amended counterclaims sealed and prohibited

from public access because of the damaging allegations they contained.

      At roughly the same time as Lax and Lasco were embroiled in the litigation with

JME and MEC, Lasco was pursuing an opportunity to construct a casino in northwest

Indiana on behalf of the Miami Tribe of Oklahoma (“MTO”). Lasco dealt with the MTO

through a separate entity created specifically for the casino project, Northwest Indiana

Consultants, LLC (“NIC”). NIC entered into a consulting contract with the MTO on

January 26, 2006. At some point, Lasco withdrew from involvement with the casino

project. Lasco claims his interest in managing the casino project, if it came to fruition,

was worth $13 million. Lasco contends he withdrew from the project because of damage

to his reputation caused by the counterclaims filed by Mayer.

      On December 21, 2006, Lax and Lasco filed the present suit against JME, Mayer,

and Spangler Jennings, raising various claims related to the counterclaims Mayer had

filed in the second lawsuit. Mayer died in November 2008. Lax and Lasco subsequently

                                            6
filed two amended complaints. The second amended complaint sued only the Estate and

Spangler Jennings, there being no allegation or evidence that JME was involved with or

had in any way approved Mayer’s filing of the counterclaims. This complaint listed the

following claims against the Estate and Spangler Jennings combined: defamation; abuse

of process; malicious prosecution; tortious interference with a contract; and tortious

interference with a business relationship.       The complaint also stated claims against

Spangler Jennings for negligent supervision and/or retention of Mayer, and alleged that

Spangler Jennings was both directly liable for the counterclaim filings and liable under

agency principles for Mayer’s conduct. The complaint sought compensatory and punitive

damages against both the Estate and Spangler Jennings.

      On September 3, 2010, the Estate and Spangler Jennings moved for summary

judgment. Lax and Lasco filed a response and the trial court held a hearing on the matter.

On April 19, 2012, the trial court entered its order on the motion. It granted summary

judgment to the Estate only on Lax and Lasco’s claims for defamation and malicious

prosecution, but it denied summary judgment to Spangler Jennings as to those claims.

The trial court also rejected the Estate and Spangler Jennings’s argument that the

statements made in the counterclaims by Mayer were absolutely privileged. It further

concluded that there were genuine issues of material fact precluding summary judgment

for the Estate and Spangler Jennings on the claims of abuse of process, negligent

supervision and retention, and the tortious interference claims. It also held that Lax and

Lasco were not precluded from seeking punitive damages against both the Estate and

                                             7
Spangler Jennings. The trial court certified its non-final order for interlocutory appeal,

and this court agreed to accept jurisdiction of it.

                                           Analysis

       Before turning to the merits, we address two preliminary procedural issues. First,

Lax and Lasco ask this court to reconsider its decision to accept jurisdiction over this

interlocutory appeal. Although the Estate and Spangler Jennings suggest that this is an

entirely inappropriate request, it is not unheard of.      Specifically, “in rare instances

reconsideration of motions to accept or oppose discretionary interlocutory appeals may

be appropriate, such as where a successive motion demonstrates good cause why the

motions panel’s initial ruling should be reconsidered.” Bridgestone Americas Holding,

Inc. v. Mayberry, 854 N.E.2d 355, 360 (Ind. Ct. App. 2006), summarily aff’d in relevant

part, 878 N.E.2d 189, 191 n.2 (Ind. 2007). This court, while reluctant to overrule orders

issued by the motions panel, does have inherent authority to reconsider any decision

while an appeal remains pending. Simon v. Simon, 957 N.E.2d 980, 987 (Ind. Ct. App.

2011). “This is especially true where, . . . after considering a more complete record than

was available to the motions panel, and the appellate briefs, we have determined there is

clear authority establishing that the motions panel erred.” Id. In Simon, we dismissed a

discretionary interlocutory appeal when it became clear after briefing that the appellant

did not have standing to pursue the appeal. Id. at 989-90.

       Here, Lax and Lasco do not point to any clear legal error by the motions panel in

permitting this interlocutory appeal to proceed, as was the case in Simon. In fact, it is not

                                               8
entirely clear why Lax and Lasco think this appeal should not proceed. They seem to

argue that if any part of the trial court’s summary judgment ruling is reversed, we will

have permitted the Estate and Spangler Jennings to have collaterally attacked the

judgments in the first two lawsuits. That argument ignores that this suit was initiated by

Lax and Lasco to recover damages from the Estate and Spangler Jennings for allegedly

defamatory statements; the Estate and Spangler Jennings are not at this time attempting to

attack the judgments in the previous two cases. Additionally, much time and expense has

been invested in briefing and arguing this case in reliance upon this court’s decision to

hear the case. We cannot perceive a legal basis for overturning the motions panel’s

decision to accept jurisdiction over this interlocutory appeal.

       Second, Lax and Lasco complain that the Estate and Spangler Jennings have acted

improperly by relating the contents of the second lawsuit counterclaims in their briefs and

other materials in this appeal after the trial court in the second lawsuit ordered the

contents of those counterclaims to be sealed and excluded from public access. According

to Indiana Administrative Rule 9(G)(4), an appellant must give this court notice that all

or part of a record in a case has been excluded from public access by trial court order and

references to the excluded material are supposed to be filed in accordance with the “green

paper” rule. The Estate and Spangler Jennings did not notify this court that they were

relying upon materials excluded from public access in this appeal, nor did they comply

with the “green paper” rule. On the other hand, the trial court order partially sealing the



                                              9
record was made in the second lawsuit; nothing in the present case was excluded from

public access.

       Additionally, material excluded from public access by trial court order may

nonetheless be made public on appeal if this court determines that:

              (A) the [trial court order] was improper or is no longer
              appropriate,

              (B) public disclosure of the information is essential to the
              resolution of the litigation, or

              (C) disclosure is appropriate to further the establishment of
              precedent or the development of the law . . . .

Ind. Admin. Rule 9(G)(4)(c)(ii). It is very difficult, if not impossible, to assess the

validity of Lax and Lasco’s claims, and the Estate and Spangler Jennings’s defenses to

those claims, without relating the content of the challenged counterclaims filed by Mayer

in the second lawsuit, which are presently under trial court seal. We also note that Lax

and Lasco initiated the present litigation, which is based solely upon the allegations in the

counterclaims, and thus risked further exposure of the counterclaims’ allegations. We

conclude that the sealing order in the second lawsuit should not be given continuing

effect in this appeal, as disclosure of the contents of the counterclaims is both “essential

to the resolution of the litigation” and “appropriate to further the establishment of

precedent or the development of the law . . . .” Id.

       Turning to the merits, the standard of review for the grant or denial of a motion for

summary judgment is the same as it is for the trial court originally ruling on the motion:


                                             10
whether there is a genuine issue of material fact, and whether the moving party is entitled

to judgment as a matter of law. Kroger Co. v. Plonski, 930 N.E.2d 1, 4-5 (Ind. 2010).

Summary judgment should be granted only if the designated evidence shows that there is

no genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. Id. at 5. “All factual inferences must be construed in favor of the non-moving

party, and all doubts as to the existence of a material issue must be resolved against the

moving party.”2 Id.

                                       I. Absolute Privilege

                               A. General Availability of Privilege

       The Estate and Spangler Jennings argue that all of Lax and Lasco’s claims are

barred pursuant to the so-called “absolute privilege” that has been found to exist for

allegedly defamatory statements made in the course of a judicial proceeding. “Indiana

law has long recognized an absolute privilege that protects all relevant statements made

in the course of a judicial proceeding, regardless of the truth or motive behind the

statements.” Hartman v. Keri, 883 N.E.2d 774, 777 (Ind. 2008). This privilege is

founded on the necessity of preserving the due administration of justice by providing

actors in judicial proceedings with the freedom to participate in them without fear of

future defamation claims. Id. Statements made by parties in pleadings and other court


2
  Consistent with this standard of review, we will assume that Mayer had no factual basis for making the
allegations in the second lawsuit counterclaims. The Estate and Spangler Jennings direct us to no
designated evidence that any of the allegations made in the counterclaims were true, although they
suggest that such evidence does exist.

                                                  11
filings enjoy this privilege “if the statements are pertinent and relevant to the litigation.”

Miller v. Reinert, 839 N.E.2d 731, 735 (Ind. Ct. App. 2005), trans. denied. Whether

statements made in judicial pleadings are pertinent and relevant is a question of law. Id.

Courts favor a liberal rule in favor of finding statements to be relevant and pertinent. Id.

Statements in a judicial proceeding will not enjoy an absolute privilege only if they are so

palpably irrelevant to the subject matter of the case that no reasonable person could doubt

their irrelevancy and impropriety. Id. “Lawsuits are not peace conferences. Feelings are

often wounded and reputations are sometimes maligned.” Briggs v. Clinton County Bank

& Trust Co. of Frankfort, Ind., 452 N.E.2d 989, 998 (Ind. Ct. App. 1983).

        Lax and Lasco seem to assert in part that the irrelevancy of the second lawsuit

counterclaims was established by the trial court in that action dismissing the first filed

counterclaim as an impermissible collateral attack on the first lawsuit’s judgment,

granting summary judgment on the amended counterclaim on a res judicata basis, and

then ordering the sealing of both counterclaims for their prejudicial content. 3 It is, in fact,

true “‘that a litigant defeated in a tribunal of competent jurisdiction may not maintain an

action for damages against his adversary or adverse witnesses on the ground the

judgment was obtained by false and fraudulent practices or by false and forced

evidence.’” South Haven Sewer Works, Inc. v. Jones, 757 N.E.2d 1041, 1045 (Ind. Ct.


3
  Lax and Lasco also argue that allowing the Estate and Spangler Jennings to claim an absolute privilege
for the contents of the counterclaims would allow them to “re-litigate” the verdict in the first lawsuit and
the rulings in the second lawsuit. Appellee’s Br. p. 19. That argument is somewhat confusing, in that
allowing the absolute privilege to bar the current lawsuit brought by Lax and Lasco would have no effect
on the results in the first and second lawsuits.
                                                    12
Ohio App. 2001) (quoting Dodd v. Estate of Yanan, 625 N.E.2d 456, 457 (Ind. 1993)). It does

not appear, however, that a ruling finding a pleading’s allegations to be legally invalid,

for res judicata or other reasons, necessarily establishes that the pleading’s contents were

so palpably irrelevant to the litigation. Lax and Lasco cite no authority to that extent. To

the contrary, courts in other jurisdictions have noted that the absolute privilege for

statements made during judicial proceedings is not dependent upon the allegations being

relevant “in the technical legal sense.” Defend v. Lascelles, 500 N.E.2d 712, 715 (Ill.

App. Ct. 1986), app. denied. In other words, simply because a case is subject to dismissal

or summary judgment for being legally unsound does not mean the absolute privilege

evaporates. This would improperly eliminate the privilege in a vast number of cases.

       The parties differ as to the effect of the case of Stahl v. Kincade, 135 Ind. App.
699, 192 N.E.2d 493 (1963). That case established the principal in Indiana for the first

time that in order for the “absolute privilege” to apply, statements made during litigation

must be “relevant and pertinent to the litigation or bear some relation thereto.” Stahl, 135
Ind. App. at 707, 192 N.E.2d at 497. In that case, a plaintiff filed suit against defendants

for nuisance and trespass, and the defendants filed a counterclaim alleging the plaintiff

was living in an adulterous relationship with a married man and seeking an injunction

prohibiting the plaintiff from doing so. The plaintiff sued the defendants for libel based

on the allegations in the counterclaim. On appeal, this court held that the allegations in

the counterclaim were “not relevant or pertinent to the matter in controversy and had no

relation thereto” and that the defendants “did not have reasonable or probable cause to

                                            13
believe the matter to be relevant or pertinent,” and thus the allegations were not

absolutely privileged. Id. at 708, 192 N.E.2d at 497.

       The Estate and Spangler Jennings suggest Stahl was overruled by the adoption of

Indiana Trial Rule 13(B) in 1971. Rule 13(B), the permissive counterclaim rule, allows

“as a counterclaim any claim against an opposing party not arising out of the transaction

or occurrence that is the subject-matter of the opposing party’s claim.” Thus, the Estate

and Spangler Jennings contend, because it is clear that a permissive counterclaim may

raise claims wholly unrelated to a plaintiff’s complaint, there is no need for allegations in

a counterclaim to be “relevant or pertinent” to the litigation in order for the absolute

privilege to apply. However, numerous cases decided after 1971, including cases from

the Indiana Supreme Court, have continued to refer to the “relevant and pertinent”

requirement for the absolute privilege to apply. See, e.g., Hartman, 883 N.E.2d at 777;

Miller, 839 N.E.2d at 735.

       Regardless, we believe that whether the absolute privilege applies is not dependent

upon whether allegations were made in an original complaint, or a counterclaim, or a

crossclaim. In other words, relevancy is not necessarily measured with respect to the

pleadings of an opposing party, but with respect to a cause of action or defense raised by

the party claiming the privilege. Here, Mayer accused Lax and Lasco of engaging in

conduct violating RICO laws (as Lax and Lasco had accused JME and MEC of doing).

Mayer was entitled to bring a private RICO cause of action against Lax and Lasco. See

AGS Capital Corp., Inc. v. Product Action Intern., LLC, 884 N.E.2d 294, 308 (Ind. Ct.

                                             14
Ohio App. 2008) (citing Ind. Code § 34-24-2-6), trans. denied. Mayer’s allegations in the

counterclaims, while no doubt inflammatory, were related to that stated cause of action.

Additionally, to the extent Mayer was attempting to set aside the first lawsuit’s verdict by

alleging fraudulent conduct by Lax and Lasco, he would have been entitled to publicly

make such claims under Indiana Trial Rule 60(B)(3), and the allegations of the

counterclaims are related to those claims. That Mayer used an incorrect procedural

vehicle for setting aside a verdict, and in fact could not recover damages on his claims,

does not render the contents of the counterclaims unprivileged.

       The statements Mayer made in the counterclaims would have been equally

privileged if he had filed them in an original complaint or in a motion to set aside the first

verdict. We can conceive of hypothetical statements Mayer could have made that would

have been completely irrelevant to his stated causes of action and may not have been

protected by an absolute privilege—statements that had nothing to do with a RICO claim

or claim of fraud in procurement in the first verdict. There are no such allegations in the

counterclaims. As such, we hold that the allegations were protected by the absolute

privilege for statements made during judicial proceedings.

                                   B. Extent of Privilege

       That is not the end of this case, however. We must still determine whether the

Estate and Spangler Jennings may claim the protection of the absolute privilege as a

defense to all of Lax and Lasco’s causes of action. In a footnote of their brief, the Estate

and Spangler Jennings claim the absolute privilege would bar all of Lax and Lasco’s

                                             15
claims. For this proposition they cite Williams v. Tharp, 914 N.E.2d 756 (Ind. 2009).

That case, however, dealt with the “qualified privilege” for reporting suspected crimes to

law enforcement, not the “absolute privilege” for statements made during judicial

proceedings.       Moreover, the alleged torts in Williams were defamation, false

imprisonment, intentional infliction of emotional distress, and negligence. See id. at 769.

The majority of the other cases the Estate and Spangler Jennings cite on the issue of

“absolute privilege” were defamation, libel, or slander cases. See, e.g., Chrysler Motors

Corp. v. Graham, 631 N.E.2d 7 (Ind. Ct. App. 1994), trans. denied. Other torts related to

defamation, or relying upon defamatory statements as proof of wrongdoing, may also be

barred by the absolute privilege. See Hartman, 883 N.E.2d at 776-77 (holding absolute

privilege barred claims for libel, slander, and malicious interference with an employment

contract). Thus, we conclude that the absolute privilege bars Lax and Lasco’s actions for

defamation, negligent supervision and retention, tortious interference with a business

relationship, and tortious interference with a contract.              The trial court erred in not

entering summary judgment in favor of the Estate and Spangler Jennings on those

claims.4



4
  Lax and Lasco clearly cannot pursue a negligent supervision and/or retention case against Spangler
Jennings for another reason. The law in Indiana is well-settled that there is no cause of action for
negligent hiring and/or retention when an employer has stipulated that an employee was acting within the
scope of employment when an alleged tort was committed. Board of School Comm’rs of City of
Indianapolis v. Pettigrew, 851 N.E.2d 326, 332 (Ind. Ct. App. 2006), trans. denied. Spangler Jennings has
stipulated that Mayer was acting within the scope of his employment when he filed the counterclaims,
thus obviating the negligent hiring and/or retention claim. See id. Lax and Lasco have failed to convince
us that we should ignore that stipulation.

                                                   16
       Whether the absolute privilege should be used to defeat claims for malicious

prosecution or abuse of process requires much more detailed consideration.               The

elements of malicious prosecution are: (1) the defendant instituted or caused to be

instituted an action against the plaintiff; (2) the defendant acted maliciously in so doing;

(3) the defendant had no probable cause to institute the action; and (4) the original action

was terminated in the plaintiff’s favor. Crosson v. Berry, 829 N.E.2d 184, 189 (Ind. Ct.

App. 2005), trans. denied.5     An abuse of process claim requires a showing that a

defendant had: (1) an ulterior purpose or motives; and (2) a willful act in the use of

process not proper in the regular conduct of a proceeding. Watson v. Auto Advisors,

Inc., 822 N.E.2d 1017, 1029 (Ind. Ct. App. 2005), trans. denied.

       Those causes of action are based on the malicious or abusive use of the judicial

system and are not subject to an absolute privilege. As our supreme court has stated,

although it is preferable to give lawyers “broad protection from those who believe the

lawyer has made wrongful use of the judicial process . . . , attorneys have not been

clothed with absolute protection from liability for all of the actions they take on behalf of

clients” if, for example, they have engaged in fraud, collusion, or tortious conduct against

third parties. National City Bank, Indiana v. Shortridge, 689 N.E.2d 1248, 1251 (Ind.

1997) (addressing abuse of process claim). Under this language, not everything a lawyer

files in court on behalf of a client is absolutely privileged from being the subject of a

lawsuit by a third party. In other words, if actions for malicious prosecution and abuse of
5
  Crosson also established that a malicious prosecution action can be based on the filing of a
counterclaim. Crosson, 829 N.E.2d at 191.
                                             17
process are to be allowed, it would seem that statements made in judicial proceedings

must be a part of those actions and cannot be barred by an absolute privilege.

      This court, in fact, has explicitly held that even if an absolute privilege applies for

statements made during a judicial proceeding and bars an action for defamation, an

aggrieved party “may file an action for ‘wrongful civil proceedings’ if the proceedings

are terminated in his favor and were initiated without probable cause and for an improper

purpose.” Briggs, 452 N.E.2d at 998. Also, in Trotter v. Indiana Waste Systems, Inc.,

632 N.E.2d 1159, 1164-65 (Ind. Ct. App. 1994), this court held that absolute privilege

barred a plaintiff’s action for slander of title but then went on to separately address

whether there was a genuine issue of fact on the plaintiff’s malicious prosecution claim

without giving any indication that that claim was barred by the absolute privilege. A vast

number of other jurisdictions also hold that even where an absolute privilege bars an

action for defamation based on statements made during a judicial proceeding, it does not

bar an action for malicious prosecution. See Hogen v. Valley Hosp., 195 Cal. Rptr. 5,

7 (Cal. Ct. App. 1983); Goldstein v. Serio, 496 So. 2d 412, 414-15 (La. Ct. App. 1986),

writ denied; Keys v. Chrysler Credit Corp., 494 A.2d 200, 204 (Md. 1985); McKinney v.

Okoye, 806 N.W.2d 571, 579 (Neb. 2011); Rainier’s Dairies v. Raritan Val. Farms, 117
A.2d 889, 895 (N.J. 1955); Mantia v. Hanson, 79 P.3d 404, 408-09 (Or. Ct. App. 2003);

Crowell v. Herring, 392 S.E.2d 464, 468 (S.C. Ct. App. 1990). We see no reason to

depart from this wealth of authority and, thus, hold that the absolute privilege for



                                            18
communications made during a judicial proceeding does not bar Lax and Lasco’s cause

of action for malicious prosecution arising from such communications.

      The case law regarding absolute privilege and abuse of process claims is not as

overwhelmingly uniform. In one case, this court applied an absolute privilege defense to

defeat an abuse of process claim. Miller, 839 N.E.2d at 735. In that case, however, there

was no appellee’s brief filed and no analysis or discussion of whether an absolute

privilege should defeat a cause of action for abuse of process. We therefore find it of

little persuasive value on this issue. We observe that in Shortridge, although our supreme

court did not use the phrase “absolute privilege,” it did discuss the “broad protection”

given to attorneys representing clients in judicial proceedings and acknowledged the

strict “technical requirements” for proceeding with either a malicious prosecution or

abuse of process cause of action, but still held that in proper circumstances a cause of

action will lie against an attorney for abuse of process. Shortridge, 689 N.E.2d at 1251-

52. We read this case as clearly indicating that in Indiana, the defense of absolute

privilege does not apply to properly-stated and proven causes of action for abuse of

process.   See also Alexandru v. Dowd, 830 A.2d 352, 355 (Conn. App. Ct. 2003),

certification denied; Isobe v. Sakatani, 279 P.3d 33, 50 (Haw. Ct. App. 2012); Goldstein,
496 So. 2d at 414-15; McGranahan v. Dahar, 408 A.2d 121, 128 (N.H. 1979); Superior

Constr., Inc. v. Linnerooth, 712 P.2d 1378, 1382 (N.M. 1986); but see Umansky v.

Urquhart, 148 Cal. Rptr. 547, 549 (Cal. Ct. App. 1978) (holding absolute privilege

applies to abuse of process claims). We conclude that, as with the malicious prosecution

                                           19
claim, Lax and Lasco’s cause of action for abuse of process is not barred by an absolute

privilege.

               II. Malicious Prosecution Claim Against Spangler Jennings

       Lax and Lasco concede that the malicious prosecution action against the Estate is

barred by Mayer’s death. Indiana Code Section 34-9-3-1(a) (“the Survival Statute”)

provides:

               If an individual who is entitled or liable in a cause of action
               dies, the cause of action survives and may be brought by or
               against the representative of the deceased party except actions
               for:

               (1) libel;

               (2) slander;

               (3) malicious prosecution;

               (4) false imprisonment;

               (5) invasion of privacy; and

               (6) personal injuries to the deceased party;

               which survive only to the extent provided in this chapter.

However, Lax and Lasco argue, and the trial court concluded, that the malicious

prosecution claim against Spangler Jennings is still viable. Lax and Lasco contend that

they may proceed on their malicious prosecution claim against Spangler Jennings under

either a respondeat superior or direct liability theory.6


6
 Respondeat superior is the tort theory of vicarious liability that applies in the context of employer-
employee or “master-servant” relationships. Columbus Reg’l Hosp. v. Amburgey, 976 N.E.2d 709, 714
                                                  20
       We first note that our supreme court has stated, “The inconvenience and hardship

of the common-law rule relating to remedies on the death of a party has resulted quite

generally . . . in the adoption of liberal statutes in regard to the survival and revival of

actions.” Crawfordsville Trust Co. v. Ramsey, 178 Ind. 258, 267, 98 N.E. 177, 180-

81 (1912). It further held that survival statutes should be liberally construed in favor of

the survival of actions when possible. Id. Keeping that maxim in mind, we examine the

facts here.

                                    A. Respondeat Superior

       The law in Indiana is unclear as to whether the death of an agent and subsequent

barring of a cause of action because of that death also bars a cause of action against the

principal, where the principal’s liability is wholly dependent upon the agent’s conduct.

The general rule has been stated that if a “servant or agent is released of liability, no

liability can be imputed to the principal,” and that a judgment in favor of an employee

requires judgment in favor of the employer if the employer’s liability is based solely upon

the employee’s acts. Comer-Marquadt v. A-1 Glassworks, LLC, 806 N.E.2d 883, 887

(Ind. Ct. App. 2004). Our supreme court has said that the reason for this general rule is

that because, under the doctrine of respondeat superior, an employer has a right of action

for indemnity against an employee if the employer is found liable for the employee’s

conduct, “‘and such right would be defeated by a verdict and judgment which released


(Ind. Ct. App. 2012). Respondeat superior liability arises when an employee commits a wrongful act
within the scope of his or her employment. Id. Spangler Jennings has stipulated that Mayer was acting
within the scope of his employment when he prepared and filed the counterclaims.
                                                 21
the [employee].’” Health & Hosp. Corp. of Marion County v. Gaither, 272 Ind. 251, 260,

397 N.E.2d 589, 595 (1979) (quoting Childress v. Lake Erie & W. R. Co., 182 Ind. 251,

256, 105 N.E. 467, 469 (1914)).

       However, the only Indiana case that appears to have directly addressed the specific

issue of an employee’s death and the vicarious liability of an employer is Biel, Inc. v.

Kirsch, 130 Ind. App. 46, 153 N.E.2d 140 (1958).             In that case, the driver of an

automobile belonging to Biel, Inc., caused an accident with a motorcycle driven by

Kirsch. Kirsch sued both the driver and Biel, Inc. under a respondeat superior theory.

The driver died before trial, and Kirsch dismissed the driver’s estate from the action,

because recovery against the estate was limited to $1,000 by the version of the Survival

Statute in effect at the time. Kirsch subsequently obtained a judgment solely against Biel,

Inc., for $17,000. On appeal, this court held that the liability of Biel, Inc., as master

could not exceed that of the deceased driver. It stated in part, “Why . . . isn’t it logical to

say that a statute that partially relieves a dead tort feasor’s estate from liability to an

injured person will automatically relieve the tort feasor’s master to a similar extent where

the master’s liability is predicated solely upon the doctrine of respondeat superior.” Biel,
130 Ind. App. at 53-54, 153 N.E.2d at 143-44. This court reversed the judgment against

Biel, Inc.

       Biel relied in large part upon Boor v. Lowery, 103 Ind. 468, 3 N.E. 151 (1885).

Boor stated the rule, “That an action the purpose of which is to recover for an injury to

the person cannot be maintained after the death of the person committing the injury is, we

                                              22
think, supported by all the authorities . . . .” Boor, 103 Ind. at 473, 3 N.E. at 153. In

accordance with this rule, the Boor court reversed a medical malpractice judgment

against the estate of a deceased surgeon. Id. at 476, 3 N.E. at 155. However, the court

declined to hold that the injured plaintiff was barred from seeking recovery against the

deceased surgeon’s medical practice partner. Id., 3 N.E. at 155-56. Instead, it stated that

the surgeon’s death “did not ipso facto abate the action as to his co-defendant” and that

something other than the fact of the surgeon’s death would be required to end the action

as to his partner. Id., 3 N.E. at 156. Thus, Boor does not support Biel’s holding that the

death of an alleged tortfeasor automatically causes the action to abate as to other parties

who may be jointly liable with the tortfeasor.

       The subsequent procedural history of Biel is unusual. Our supreme court denied

transfer on July 1, 1959. However, that denial of transfer was accompanied by an

opinion from two justices, stating their belief that this court’s reasoning was incorrect.

The opinion stated in part:

              The fact that upon the death of an agent the liability in a
              negligence case is limited or extinguished against his estate,
              should not accrue to the benefit of the principal and release
              the principal also from liability.

              There is no analogy in the instant case and one in which a
              jury or court finds the agent not guilty of negligence for
              which the principal at the same time is held liable. The
              negligence still exists, even though the agent may die or his
              liability be limited by statute in the case before us.

                                         *****


                                            23
                It likewise follows that a privilege personal to an agent or his
                estate may not be claimed or taken advantage of by a
                principal to avoid liability.

Biel, Inc. v. Kirsch, 159 N.E.2d 575, 575-76 (Ind. 1959) (Arterburn & Landis, JJ.,

concurring).

       On October 27, 1959, the court issued an order dismissing a petition for rehearing

on the transfer decision and withdrew the previous opinion on the denial of transfer.

Accompanying that order, however, was a unanimous per curiam opinion stating, “While

we do not approve of the reasoning of the Appellate Court in its opinion it appears in 153
N.E.2d 140, we do, however, concur in the result reached in that court.” Biel, Inc. v.

Kirsch, 240 Ind. 69, 70, 161 N.E.2d 617, 618 (1959). The court explained that it believed

the driver of the Biel, Inc., vehicle was not acting within the scope of employment or as

the company’s agent at the time of the accident and, therefore, the company could not be

liable for the driver’s conduct. Id. at 73, 161 N.E.2d at 618. The court did not address

the issue of whether the driver’s death would have caused the action against the employer

to terminate.

       We believe that although Spangler Jennings vigorously argues otherwise, it is

clear that this court’s reasoning in Biel was unanimously rejected by our supreme court.

In fact, two different Indiana federal district court judges reached the conclusion that this

court’s reasoning in Biel was repudiated by our supreme court. See Bingaman v. Gordon

Baking Co., 186 F. Supp. 102, 104 (N.D. Ind. 1960); Parrott v. Ellis Trucking Co., 179 F.

Supp. 534, 535 (S.D. Ind. 1960). Another federal district court more recently reached the

                                              24
same conclusion regarding Biel and cited the original concurring opinion from the denial

of transfer as persuasive authority in holding that abatement of an action against an agent

because of death does not cause the action to terminate as to the principal. Schimpf v.

Gerald, Inc., 2 F. Supp. 2d 1150, 1159-60 (E.D. Wis. 1998).

       Spangler Jennings notes that the Survival Statute was amended in 1959, and that

the legislature at that time (nor at the time of subsequent amendments in 1982, 1989, and

1998) did not add any language purporting to overrule this court’s decision in Biel.

Spangler Jennings argues that if the legislature had disagreed with Biel, it could have

acted to overrule it, but it did not. See Durham ex rel. Estate of Wade v. U-Haul Int’l,

745 N.E.2d 755, 761 (Ind. 2001) (noting that “When it disagrees with judicial rulings, the

legislature can act.”). However, the Survival Statute, since its original inception in the

1800s, has always been silent on the issue of vicarious liability, both before and after

Biel. And, given that our supreme court expressly disagreed with this court’s reasoning

in Biel, the legislature may have deemed it unnecessary to address that reasoning, either

by adopting it or rejecting it. We take no guidance from the legislature’s failure to amend

the Survival Statute after Biel.

       We have not been able to find any case from any jurisdiction that comports with

this court’s original decision in Biel. When the issue has been directly addressed, the

cases uniformly hold that termination of an action against an agent-tortfeasor because of

death does not cause the action to terminate against a principal. Such cases include, in

addition to Bingaman and Parrott and Schimpf: Soraghan v. Henlopen Acres, Inc., 236

                                            25
F. Supp. 489, 491 (D. Del. 1964); Rogers v. Carmichael, 192 S.E. 39, 47 (Ga. 1937);

Smith v. Republic Underwriters, Waco, Tex., 103 P.2d 858, 862 (Kan. 1940); Manson v.

Wabash R.R. Co., 338 S.W.2d 54, 57 (Mo. 1960); Wiebe v. Seely, 335 P.2d 379, 390-

91 (Or. 1959); Johns v. Hake, 131 P.2d 933, 934-35 (Wash. 1942). These cases generally

hold that termination of an action because of an alleged agent-tortfeasor’s death is not the

same as a judgment on the merits or an exoneration of the agent’s conduct, which would

flow to the principal, but is instead a form of personal immunity from suit, which is not

transferable to others. See Schimpf, 2 F. Supp. 2d at 1160. Also, courts have specifically

rejected the argument that allowing an action to proceed against a principal after the

action has terminated against the agent because of death would impede the principal’s

ability to seek indemnity from the agent or his estate, which is a separate issue from the

principal’s liability to a third party. See Rogers, 192 S.E. at 47; Wiebe, 335 P.2d at 391.

       We also note that numerous restatements of the law support the proposition that

termination of an action against an agent because of death does not terminate an action

against the principal based on the agent’s conduct. For example:

              In an action against a principal based on the conduct of a
              servant in the course of employment:

                                         *****

              (b) The principal has no defense because of the fact that:

                                         *****

              (ii) the agent had an immunity from civil liability as to the
              act.

                                             26
RESTATEMENT (SECOND) OF AGENCY (1958) § 217.

Also:

              If two defendants are joined in an action for the same harm,
              judgment can properly be entered against one and in favor of
              the other, except when the judgment is entered after trial on
              the merits and the liability of one cannot exist without the
              liability of the other.

RESTATEMENT (SECOND) OF TORTS § 883 (1979) (emphasis added). Commentary to this

provision includes:

              When the liability of one party to an action is based entirely
              on a wrongful act by another, a judgment necessarily based
              upon the finding that the first is liable and that the second is
              not, is inconsistent with itself unless the second party has a
              personal immunity or has been discharged from liability.

A different restatement provision regarding vicariously liability reads:

              (1) A judgment against the injured person that bars him from
              reasserting his claim against the defendant in the first action
              extinguishes any claim he has against the other person
              responsible for the conduct unless:

                                         *****

               (b) The judgment in the first action was based on a defense
              that was personal to the defendant in the first action.

RESTATEMENT (SECOND) OF JUDGMENTS § 51 (1982) (emphasis added). Taken together,

these provisions support the idea that a procedural defense to an action that is personal to

an agent, and not based on the merits of the action, does not preclude proceeding with a

cause of action against the principal under a respondeat superior theory.


                                            27
       In light of the great weight of authority, and in effecting the policy favoring

survival of actions when possible, we hold that termination of a cause of action against an

alleged agent-tortfeasor because of death does not require termination of a cause of action

against the agent’s principal. Such termination does not reflect upon the merits of the

case. We see no indication in the Survival Statute that our legislature intended to permit

employers or other principals to avoid liability for their employee or agent’s misconduct

simply because of the employee or agent’s death. In the absence of legislative authority

to the contrary, the immunity from liability for certain torts afforded by the Survival

Statute does not transmit to a surviving principal. Likewise, it is the tortious acts of the

tortfeasor that are imputed to another under respondeat superior—not the tortfeasor’s

liability or lack thereof. Thus, Lax and Lasco may continue to pursue their malicious

prosecution action against Spangler Jennings under a respondeat superior theory.

                                    B. Direct Liability

       We now address Lax and Lasco’s argument that Spangler Jennings is also directly

liable for the filing of the counterclaims. First, Lax and Lasco argue in their brief “that a

‘direct action can be pursued against the attorney and his law firm by an opposing party

for pleadings that rise to the level of abuse of process or malicious prosecution.’”

Appellee’s Br. pp. 8-9. For this proposition, Lax and Lasco cite Shortridge, 689 N.E.2d

at 1252. However, this quote is from the trial court’s order in this case, not from

Shortridge. See App. p. 1161. In fact, Shortridge contains no discussion at all regarding

when, whether, or under what circumstances a law firm may be directly liable, as

                                             28
opposed to vicariously liable, for torts committed by one of its attorneys. Shortridge does

not support the imposition of direct liability against Spangler Jennings.

       Lax and Lasco also argue that Spangler Jennings could be directly liable for

Mayer’s conduct by virtue of ratification. “Ratification is the adoption of that which was

done for and in the name of another without authority.” Maxitrol Co. v. Lupke Rice Ins.

Agency, Inc., 924 N.E.2d 179, 183 (Ind. Ct. App. 2010), trans. denied. Ratification cures

an agent’s lack of authorization by the principal and causes a transaction by the agent to

be authorized. Id. Ratification is a question of fact that requires evidence that a principal

has knowingly accepted the benefits of an unauthorized transaction. Id. at 183-84. “A

principal has the right to presume that his agent has followed instructions and has not

exceeded his authority.” Id. at 184. Even if the requirements of ratification were met

here, Lax and Lasco cite no authority for the proposition that ratification is a form of

direct, as opposed to vicarious, liability. Ratification only transforms an unauthorized act

by an agent for which the principal would not have had any liability into one in which the

principal has vicarious liability because it knowingly accepted the benefits of the agent’s

unauthorized conduct.

       Lax and Lasco also seem to argue that Spangler Jennings is directly liable for

Mayer’s conduct because of his status as a shareholder in the firm, thus making Spangler

Jennings and Mayer one and the same. They cite no authority for this proposition. In

fact, as we will discuss, there is no evidence that Mayer held a managerial role within

Spangler Jennings, which is the only circumstance under which we could envision direct

                                             29
liability of Spangler Jennings for Mayer’s conduct. We conclude that Mayer’s status as a

shareholder alone was insufficient to make Spangler Jennings directly liable for his

conduct.

       Finally, Lax and Lasco assert that Spangler Jennings is directly liable for

malicious prosecution not only for Mayer’s conduct, but those of other attorneys at the

firm as well. Lax and Lasco have not identified any such attorneys. As support for this

claim, they cite Spangler Jennings billing records dating from August 1998 through June

2004. Those records, while reflecting some work performed by other Spangler Jennings

attorneys, pertain exclusively to litigation of the first lawsuit. There are no billing

records pertaining to the second lawsuit and the filing of the counterclaims, which were

signed only by Mayer. Those counterclaims are the exclusive basis of Lax and Lasco’s

claims and they have not directed this court to any evidence that any attorney other than

Mayer drafted and approved their filing. In sum, we see no basis upon which Lax and

Lasco can hold Spangler Jennings directly liable for the filing of the counterclaims.

                                     III. Abuse of Process

       Next, the Estate and Spangler Jennings argue that there are no genuine issues of

material fact and that they are entitled to judgment as a matter of law on Lax and Lasco’s

abuse of process claim. A plaintiff claiming abuse of process must show a misuse or

misapplication of process7 for an end other than that which it was designed to accomplish.


7
 An abuse of process claim may be predicated upon the filing of a complaint. See Lindsay v. Jenkins,
574 N.E.2d 324, 326 (Ind. Ct. App. 1991).

                                                30
Watson, 822 N.E.2d at 1029. The two elements of abuse of process are: (1) ulterior

purpose or motives; and (2) a willful use of process not proper in the regular conduct of

the proceedings. Id. “If a party’s ‘acts are procedurally and substantively8 proper under

the circumstances’ then his intent is irrelevant.” Id. (quoting Reichhart v. City of New

Haven, 674 N.E.2d 27, 31 (Ind. Ct. App. 1996), trans. denied). There is no basis for an

abuse of process claim if legal process is used to accomplish an outcome that the process

was designed to accomplish. Id. “‘The purpose for which the process is used is the only

thing of importance.’” Shortridge, 689 N.E.2d at 1252.

           “‘The gravamen of [abuse of process] is not the wrongfulness of the prosecution,

but some extortionate perversion of lawfully initiated process to illegitimate ends.’” Id.

(quoting Heck v. Humphrey, 512 U.S. 477, 486 n.5, 114 S. Ct. 2364, 2372 n.5 (1994)).

Unlike a malicious prosecution action, an action for abuse of process does not necessarily

require proof that the action was brought without probable cause or that the action

terminated in favor of the party alleging abuse of process. Lindsay v. Jenkins, 574
N.E.2d 324, 326 (Ind. Ct. App. 1991), trans. denied. It does appear, however, that an

action’s lack of validity can be highly relevant in examining an abuse of process claim.

Our supreme court has held the reasonableness of an attorney’s action in instituting

litigation should be judged by an objective standard and whether “‘no competent and

reasonable attorney familiar with the law of the forum would consider that the claim was

worthy of litigation on the basis of the facts known by the attorney who instituted suit.’”

8
    In the Estate and Spangler Jennings’s brief, they omit the “and substantively” part of this test.
                                                        31
Shortridge, 689 N.E.2d at 1253 (quoting Wong v. Tabor, 422 N.E.2d 1279, 1288 (Ind. Ct.

App. 1981)).9 There must be evidence that an attorney filed a claim for a purpose other

than aiding his or her client in adjudicating his or her claim. Id. Additionally, there must

be evidence that the attorney “‘knowingly initiated proceedings for a clearly improper

purpose,’” which requires more than evidence of a questionable belief as to the merits of

a case, or the failure to fully investigate all facts before filing suit. Id. (quoting Wong,

422 N.E.2d at 1987).

       Applying these principles to the present case, in order to succeed upon their abuse

of process claim, Lax and Lasco must prove that Mayer had an illegitimate purpose in

filing the counterclaims—a purpose other than aiding his clients at the time, MEC and

JME, in their dispute with Lax and Lasco. Lax and Lasco argue that the illegitimate

purpose was to harm Lasco’s reputation and, specifically, his involvement in the MTO

casino. In other words, if Mayer’s true motivation in filing the counterclaims was to have

the first lawsuit’s judgment set aside, or to recover damages for his clients, then there

would be no abuse of process claim. However, if Mayer’s true motivation was to damage

Lasco’s reputation, there could be an abuse of process claim.

       The Estate and Spangler Jennings contend that the counterclaims were

procedurally proper filings under Indiana Trial Rules 13 and 15 and, therefore, cannot

form the basis of an abuse of process claim. However, the Estate and Spangler Jennings


9
 Wong solely addressed a claim of malicious prosecution, while Shortridge solely addressed a claim of
abuse of process. Still, the Shortridge court clearly deemed it appropriate to rely heavily upon Wong in
establishing the parameters of an abuse of process claim.
                                                  32
provide no analysis as to whether those counterclaims were substantively proper. The

trial court dismissed the first counterclaim as an impermissible collateral attack upon the

first judgment, and it granted summary judgment on the second counterclaim for

essentially the same reasons. Those rulings were not appealed, nor do the Estate and

Spangler Jennings now argue that they were flawed. Mayer was seeking, on behalf of his

clients, damages from Lax and Lasco for their allegedly fraudulent conduct in procuring

the first judgment. Again, “‘a litigant defeated in a tribunal of competent jurisdiction

may not maintain an action for damages against his adversary or adverse witnesses on the

ground the judgment was obtained by false and fraudulent practices or by false and

forced evidence.’”    South Haven Sewer Works, Inc. v. Jones, 757 N.E.2d 1041,

1045 (Ind. Ct. App. 2001) (quoting Dodd v. Estate of Yanan, 625 N.E.2d 456, 457 (Ind.

1993)). Also, Mayer never sought to have the lawsuit in the first judgment set aside

through the proper channels of a Trial Rule 60(B)(3) motion to set aside.

       There is scant direct evidence that Mayer had ill will towards Lasco and wanted to

harm his reputation by filing the counterclaims; the best evidence that Lax and Lasco can

point to is that Mayer evidently inquired about Lasco’s interest in the MTO casino before

the counterclaim was filed, implying that Mayer was aware of that interest and wanted to

harm it. In Lindsay, 574 N.E.2d at 326, we reversed a grant of summary judgment in

favor of an abuse of process defendant where the plaintiff had submitted an affidavit

averring that the defendant had told another person that it would cost the plaintiff more to

defend against the allegedly abusive lawsuit than it would cost the defendant to bring it.

                                            33
Thus, there was direct evidence in Lindsay that the defendant was improperly using

litigation to harm the plaintiff. In Shortridge, however, the supreme court considered the

fact that a lis pendens filing was entirely improper under Indiana law as sufficient to

avoid summary judgment in favor of the attorneys who had filed the lis pendens notice

and who were later sued for abuse of process. See Shortridge, 689 N.E.2d at 1253-54.

Although there does not appear to have been direct evidence that the attorneys acted

maliciously in filing the lis pendens notice, the supreme court said that “[a]n examination

of the motivation behind the decision of the . . . attorneys to file the [lis pendens notice] is

a question of fact that is subject to conflicting inferences.” Id. at 1253. Here, even if

there is no direct evidence that Mayer had an improper motive in filing the counterclaims,

we conclude that it is enough to avoid summary judgment on Lax and Lasco’s abuse of

process claims that the counterclaims were so legally deficient and allegedly lacking in

any factual basis as to create a genuine issue of fact as to whether Mayer had an improper

motive in filing them. The trial court correctly denied the Estate and Spangler Jennings’s

motion for summary judgment on this claim.

                                   IV. Punitive Damages

       Finally, the Estate and Spangler Jennings argue that the trial court erred in

concluding that Lax and Lasco could seek punitive damages from them. Given our

previous rulings, the question is whether a fact-finder could be permitted to award

punitive damages against Spangler Jennings if it is found liable on the malicious



                                              34
prosecution claim or against either the Estate or Spangler Jennings if they are found liable

on the abuse of process claim.

       Although the trial court stated that “Indiana law is silent” on the issue of whether a

plaintiff can recover punitive damages from a deceased tortfeasor’s estate, our supreme

court did in fact directly rule on the issue in Crabtree ex rel. Kemp v. Estate of Crabtree,

837 N.E.2d 135 (Ind. 2005).          The court reviewed numerous cases from other

jurisdictions, the majority of which barred punitive damages in such situations, and held:

               We believe the majority view is persuasive and hold that
               Indiana law does not permit recovery of punitive damages
               from the estate of a deceased tortfeasor. The central purpose
               of punitive damages is to punish the wrongdoer and to deter
               him from future misconduct, not to reward the plaintiff and
               not to compensate the plaintiff. “[T]he plaintiff has no right
               or entitlement to an award of punitive damages in any
               amount. Unlike a claim for compensatory damages, the trier
               of fact is not required to award punitive damages even if the
               facts that might justify an award are found.” Cheatham v.
               Pohle, 789 N.E.2d 467, 472 (Ind. 2003) . . . .

Crabtree, 837 N.E.2d at 139. The court did not believe that “affirmative justice thus

would be done by allowing the deceased’s innocent heirs to be punished for the

wrongdoing of the decedent.” Id. It did leave open the possibility that it might consider

the availability of punitive damages “[i]f we ever encounter a case where a tortfeasor

seems to have considered his own death as an escape from punitive damages incident to

some intentional tort . . . .” Id.

       Lax and Lasco argue that Crabtree is “distinguishable” from the present case. It is

true that Crabtree dealt specifically with a situation where children of a deceased

                                             35
tortfeasor were seeking punitive damages from their father’s estate; the court noted that

because punitive damages usually are excluded from insurance coverage, any such

damages would be payable from the father’s estate to the detriment of the heirs—the

children—with their attorney and the State being the only net beneficiaries of an award of

punitive damages. Id. at 139-40. However, it does not appear that the court intended to

limit application of its holding to the particular fact pattern in that case, as opposed to

making an observation as to why precluding recovery of punitive damages from a

deceased tortfeasor’s estate was “especially significant here . . . .” Id. at 139 (emphasis

added). Instead, we believe the court clearly intended to establish a general rule that

punitive damages are not recoverable from the estate of a deceased tortfeasor, with the

only possible exception being if the tortfeasor committed suicide to attempt to escape

such damages. There is no indication that Mayer committed suicide. The trial court

erred in ruling that Lax and Lasco could attempt to recover punitive damages from the

Estate.

          We now turn to whether Lax and Lasco may attempt to recover punitive damages

from Spangler Jennings.         It is unclear in Indiana whether a plaintiff generally may

recover punitive damages from a tortfeasor’s employer strictly under respondeat superior

principles, regardless of whether the tortfeasor is still alive or of any independent

misconduct by the employer.10 In Stevenson v. Hamilton Mutual Ins. Co., 672 N.E.2d
10
  In Infinity Products, Inc. v. Quandt, 775 N.E.2d 1144, 1154 (Ind. Ct. App. 2002), and Stroud v. Lints,
760 N.E.2d 1176, 1185 (Ind. Ct. App. 2002), this court directly held that a corporation may be held
vicariously liable for punitive damages assessed against an employee. Transfer was granted in both cases
                                                  36
467, 474 (Ind. Ct. App. 1996), trans. denied, this court held that if an employer is held

directly liable for punitive damages by virtue of its own misconduct, then an insurance

company should not cover such damages, but if punitive damages are vicariously

imposed solely because of an employee’s misconduct, then insurance should cover them.

Obviously, Stevenson proceeded on the assumption that punitive damages could be

vicariously imposed against an employer for employee misconduct without any evidence

of misconduct by the employer.

        Stevenson relied upon Norfolk & W. Ry. Co. v. Hartford Acc. & Indem. Co., 420
F. Supp. 92 (N.D. Ind. 1976). In that case, the court extensively examined Indiana law

concerning the imposition of punitive damages against corporations. It noted that the

first Indiana Supreme Court cases to address the issue seemed to be inconsistent

regarding whether a corporation can be held liable for punitive damages for an

employee’s misconduct on a purely vicarious basis, or whether some independent

wrongdoing by corporate management was required. Norfolk, 420 F. Supp. at 95-96

(citing Jeffersonville R.R. Co. v. Rogers, 28 Ind. 1 (1867) and Jeffersonville R.R. Co. v.

Rogers, 38 Ind. 116 (1871)). The Norfolk court also observed that cases from this court

explained permitting awards of punitive damages against a corporation “as resting on the

ground that since a corporation could not be held criminally liable, the assessment of

punitive damages against it would not offend Indiana’s prohibition against double

punishment.” Id. at 96 (citing Baltimore & Ohio S.W. R.R. Co. v. Davis, 44 Ind. App.

and both opinions were vacated, but in neither case did our supreme court address the question of holding
an employer liable for punitive damages assessed against an employee.
                                                   37
375, 380, 89 N.E. 403, 405 (1909); Indianapolis Bleaching Co. v. McMillan, 64 Ind. App.
268, 270-71, 113 N.E. 1019, 1020 (1916); Nicholson’s Mobile Home Sales, Inc. v.

Schramm, 164 Ind. App. 598, 606, 330 N.E.2d 785, 791 (1975)).

       In 1984, the General Assembly passed new legislation regarding punitive

damages. In pertinent part, “It is not a defense to an action for punitive damages that the

defendant is subject to criminal prosecution for the act or omission that gave rise to the

civil action.” Ind. Code § 34-24-3-3. This statute changed the existing common law rule

automatically precluding both an award of punitive damages and criminal prosecution

against one defendant. Cheatham v. Pohle, 789 N.E.2d 467, 472 n.3 (Ind. 2003). Thus,

the continued validity of cases such as Davis, Indianapolis Bleaching, Nicholson’s, and

Norfolk is doubtful because they were based upon the abrogated common law rule. Also,

as noted by the Norfolk court, the early cases from our supreme court are unclear on

whether a corporation may be held vicariously liable for punitive damages based solely

upon an agent’s conduct, or whether there must be some independent misconduct by the

corporation’s management to support an award of punitive damages.

       In attempting to discern what the law in Indiana should be on this question, we

first note that other jurisdictions are very much in conflict on the issue. See generally 22

Am. Jur.2d Damages §§ 590-95 (2003); compare also Bierman v. Aramark Refreshment

Servs., Inc., 198 P.3d 877, 884 (Okla. 2008) (“Punitive or exemplary damages may be

assessed against an employer for an employee’s act under the doctrine of respondeat

superior. There is no requirement that an employer participate in or ratify the conduct of

                                            38
an employee to be liable for punitive or exemplary damages under the doctrine of

respondeat superior.”), with Currie v. Cundiff, 870 F. Supp. 2d 581, 586 (S.D. Ill. 2012)

(noting that under Illinois law, if liability of a corporation is premised upon respondeat

superior, a plaintiff must show “complicity” of corporate management in acts of agent

before punitive damages may be imposed against the corporation). The American Law

Institute has embraced the “complicity” approach, as indicated by the following:

             Punitive damages can properly be awarded against a master
             or other principal because of an act by an agent if, but only if,

             (a) the principal or a managerial agent authorized the doing
             and the manner of the act, or

             (b) the agent was unfit and the principal or a managerial agent
             was reckless in employing or retaining him, or

             (c) the agent was employed in a managerial capacity and was
             acting in the scope of employment, or

             (d) the principal or a managerial agent of the principal ratified
             or approved the act.

RESTATEMENT (SECOND)    OF   TORTS § 909 (1979); see also RESTATEMENT (SECOND) OF

AGENCY § 217C (1958).

      Turning to the current state of Indiana law on punitive damages, we first discuss

our supreme court’s decision in Orkin Exterminating Co., Inc. v. Traina, 486 N.E.2d
1019 (Ind. 1986). In that case, an exterminator employed by Orkin carried a modified

firearm into a home while on business, against a supervisor’s direct orders, where it

accidentally discharged and injured the homeowner. A jury awarded the homeowner and


                                            39
his wife $67,000 in compensatory damages and also awarded $400,000 in punitive

damages against Orkin under respondeat superior.           Our supreme court reversed the

punitive damages award. It first listed general principles regarding punitive damages,

including that they “are not compensatory in nature but are designed to punish the

wrongdoer and to dissuade him and others from similar conduct in the future.” Orkin,
486 N.E.2d at 1022.      Further, punitive damages should be awarded only “with the

realization that the plaintiff has already been awarded all that he is entitled to receive as a

matter of law.” Id. Anything that a plaintiff receives in addition to compensatory

damages “is a windfall,” and when deciding whether to allow recovery of punitive

damages, “all thoughts of benefiting the injured party should be laid aside and the sole

issues are whether or not the Defendant’s conduct was so obdurate that he should be

punished for the benefit of the general public.”          Id.   Ultimately, the court found

insufficient evidence of conscious and intentional misconduct in Orkin’s hiring and

retention of the employee and reversed the award of punitive damages. Id. at 1024.

Orkin is not directly on point here. In that case it does not appear that the employee was

alleged to have committed an intentional tort in the course of employment, as opposed to

mere negligence, unlike Mayer.         Still, the opinion overall does seem to embody

skepticism about holding a corporation liable for punitive damages without some

evidence that the corporation, through its management, engaged in some independent

behavior warranting punitive damages.



                                              40
      The case of Husted v. McCloud, 450 N.E.2d 491 (Ind. 1983), is instructive. In

that case, one partner in a law firm misappropriated client funds and was convicted of

theft and forgery. His law firm subsequently was found liable in compensatory and

punitive damages for the stolen funds. Analyzing the case under the Indiana Uniform

Partnership Act, our supreme court held the firm was liable for compensatory damages;

although the attorney’s conversion of funds was not within the scope of the partnership’s

business, the acceptance of the client’s funds and entrustment of them with the attorney

was within said scope. Husted, 450 N.E.2d at 494. However, the court reversed the

imposition of punitive damages against the firm. Id. at 495. It held, “Indiana prohibits

awarding such damages against an individual who is personally innocent of any

wrongdoing. Punitive damages are not intended to compensate a plaintiff but rather are

intended to punish the wrongdoer and thereby deter others from engaging in similar

conduct in the future.” Id. Although not strictly speaking a respondeat superior case,

Husted is persuasive authority for the proposition that our supreme court is not currently

inclined to permit the vicarious imposition of punitive damages against a corporation or

other principal in the absence of some evidence of managerial wrongdoing or

“complicity” in an agent’s wrongdoing.

      We conclude that consistent with the purposes of punitive damages in Indiana,

including deterrence of the person or entity against which they are imposed, such

damages should not be imposed against a corporation strictly on the basis of respondeat

superior for an employee’s misconduct. In order to award punitive damages against the

                                           41
employer, there must be evidence of positive or collusive action by the employer as

indicated by the Restatement sections quoted above, such as prior authorization of the

doing and the manner of the agent’s act; that the agent was unfit and the employer was

reckless in employing and/or retaining the agent; that the agent was employed in a

managerial capacity and was acting within the scope of his or her employment when the

tort was committed; or that the employer ratified or approved the agent’s action after the

fact. These situations are consistent with Indiana law that an award of punitive damages

against an individual ordinarily requires a finding of willful and wanton conduct.

Davidson v. Bailey, 826 N.E.2d 80, 89 (Ind. Ct. App. 2005).

       Here, there is no evidence in the record that Spangler Jennings’s management

approved Mayer’s filing of the counterclaims ahead of time because as a shareholder or

“partner” in the firm, Mayer’s actions generally were not approved ahead of time by a

supervising attorney. Also, there is no evidence that Mayer was an unfit employee—i.e.,

there is no evidence that Mayer ever had, apart from the filing of the counterclaims, acted

inappropriately in his employment. As for Mayer’s managerial status, Lax and Lasco

deposed Daniel Gioia, Spangler Jennings’s managing attorney and president of the firm

at the time the counterclaims were filed, who described the firm’s management structure

as consisting of a Board of Directors and an Executive Committee within the Board;

Mayer was not mentioned as belonging to either the Board or the Executive Committee.

Thus, Mayer’s status as a shareholder in the firm was insufficient by itself to give him

“managerial” status within the firm.

                                            42
       We do believe there are outstanding genuine issues of material fact as to whether

Spangler Jennings’s management ratified Mayer’s actions and whether Mayer’s actions

met the requisite punitive damages standard of willful and wanton conduct. A principal’s

ratification of intentionally tortious conduct by an agent, as opposed to ratification of a

contract, has rarely been addressed in Indiana. It appears to be accepted, however, that

ratification of a tort must be made with full knowledge of the act, including its tortious

character or the surrounding circumstances. 30 C.J.S. Employer-Employee Relationship

§ 199 (2007). Ratification may be inferred only from acts that clearly and unequivocally

evince an intention to ratify. Id. Failure to discharge an employee who has committed

misconduct may be evidence of ratification. Baptist v. Robinson, 49 Cal. Rptr. 3d 153,

167 (Cal. Ct. App. 2006), rev. denied. “The theory of ratification is generally applied

where an employer fails to investigate or respond to charges that an employee committed

an intentional tort . . . .” Id. An employer who has knowledge of an employee’s course

of conduct but does not reprimand or discipline the employee may be found to have

ratified that conduct.    30 C.J.S. Employer-Employee Relationship § 199 (2007).

“Whether an employer has ratified an employee’s conduct is generally a factual

question.” Baptist, 49 Cal. Rptr. 3d at 167.

       The designated evidence is that on August 25, 2005, after the amended

counterclaim was filed, counsel for Lax and Lasco wrote a letter to Gioia, complaining

that the counterclaims Mayer filed lacked any factual basis and were harming Lasco’s

business reputation and urging Spangler Jennings “to carefully review this situation and

                                               43
take all necessary steps for mitigation of damages.” App. p. 741. Gioia testified in his

deposition that the firm’s Executive Committee did in fact look into the matter, including

whether there was any factual basis for the counterclaims.11 The firm ended up taking no

disciplinary action against Mayer. Also, Spangler Jennings retained the fees Mayer

charged for preparing the counterclaims within a firm-wide pool and paid Mayer a salary;

Mayer did not receive the fees directly.        However, there currently is no designated

evidence in the record that any of the allegations in the counterclaims were true and, thus,

we assume for purposes of summary judgment that the allegations were baseless. Thus,

again, viewing the evidence in a light most favorable to Lax and Lasco as summary

judgment nonmovants, there is evidence that Mayer filed highly inflammatory

accusations against Lax and Lasco with no factual basis, and that this was brought to the

attention of Spangler Jennings management, who then investigated the matter but took no

action against Mayer despite the lack of any factual basis for the counterclaims, while

retaining the fees Mayer had charged for preparing them. This evidence raises genuine

issues of material fact as to whether Spangler Jennings ratified willful and wanton

conduct by Mayer and, therefore, the trial court correctly denied summary judgment to

Spangler Jennings on the issue of punitive damages.

                                         Conclusion

       The statements Mayer made in the counterclaims were covered by the absolute

privilege for statements made during judicial proceedings. However, that privilege does
11
   Gioia refused to go into detail regarding what the Executive Committee learned, claiming that
information to be privileged.
                                              44
not bar Lax and Lasco’s lawsuits for malicious prosecution and abuse of process.

Additionally, even though the cause of action for malicious prosecution is barred against

the Estate by the Survival Statute, that cause of action remains viable against Spangler

Jennings. Also, the Estate and Spangler Jennings have not established that they are

entitled to judgment as a matter of law on the abuse of process claim. Lax and Lasco

cannot continue pursuing punitive damages against the Estate, but they can continue

pursuing them against Spangler Jennings.        Although Lax and Lasco may continue

seeking recovery against Spangler Jennings on their malicious prosecution and abuse of

process claims, they may do so only under a respondeat superior theory, not a direct

liability theory.

       We reverse the denial of summary judgment to the Estate and Spangler Jennings

on the claims for negligent supervision and/or retention, tortious interference with a

business relationship, and tortious interference with a contract, and direct that summary

judgment be entered in the Estate’s and Spangler Jennings’s favor on those claims. We

reverse the denial of summary judgment to Spangler Jennings on the defamation claim

and direct that summary judgment be entered in its favor on that claim. We also reverse

the denial of summary judgment to the Estate regarding Lax and Lasco’s seeking of

punitive damages against it and direct that summary judgment be entered in favor of the

Estate on that claim. We affirm the granting of summary judgment in the Estate’s favor

on the defamation and malicious prosecution claims. We affirm the denial of summary

judgment on the malicious prosecution claim against Spangler Jennings and the denial of

                                           45
summary judgment on the abuse of process claim as to both the Estate and Spangler

Jennings. We also affirm the denial of summary judgment in favor of Spangler Jennings

on the punitive damages issue. We remand for further proceedings consistent with this

opinion.

      Affirmed in part, reversed in part, and remanded.

NAJAM, J., and BAILEY, J., concur.




                                          46